       Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 1 of 9. PageID #: 6964




TO:             HONORABLE JUDGE SOLOMON OLIVER, US DISTRICT COURT

COPY:           KARRIE HOWARD, DIRECTOR OF PUBLIC SAFETY
                CALVIN WILLIAMS, POLICE CHIEF
                GREG WHITE, OFFICE OF THE MAYOR
                BARBARA LANGHENRY, DIRECTOR OF LAW
                GARY SINGLETARY, CHIEF COUNSEL
                JUSTIN HERDMAN, UNITED STATES ATTORNEY
                TIMOTHY MYGATT, DEPUTY CHIEF – CRT
                JONAS GEISSLER, CRT
                NICOLE PORTER, CRT
                MEHVEEN RIAZ, CRT
                LYNN BUCK, AUSA
                MICHELLE HEYER, AUSA
                HEATHER TONSING VOLOSIN, AUSA

FROM:           HASSAN ADEN, MONITOR
                CLEVELAND MONITORING TEAM

SUBJECT:        SUPPLEMENTAL MONITORING TEAM REVIEW OF DIRECTOR OF
                PUBLIC SAFETY DISCIPLINARY DECISIONS

DATE:           JUNE 29, 2020




  I.        INTRODUCTION

         In a memorandum dated June 15, 2020, the Monitoring Team reviewed the decision-

making of the Director of Public Safety with respect to the imposition of discipline on employees

of the Cleveland Division of Police, from March 2018 through June 1, 2020. The Director retired

from his position on June 19, 2020. Subsequent to the completion of our June 15, 2020

Memorandum, the Director made three additional disciplinary decisions. They included a case

involving four officers who were sustained for drinking alcohol on duty, one involving allegations

of domestic violence, and another involving allegations of insubordination.

         The Monitoring Team provides the following summary and findings with respect to these

additional three cases in order to provide a complete review of the cases decided before the end of

                                              Page 1
    Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 2 of 9. PageID #: 6965




Director’s tenure. As such, this is supplemental to our June 15, 2020 Memorandum and should be

read in context.

Case No. 40:

       On September 29, 2019, four Cleveland Police Officers were “sustained” for engaging in

the following acts: 1) consuming alcohol at the “49th Street Tavern” in the City of Newburgh

Heights while on duty (all officers); 2) submitting untruthful daily duty reports that reported the

officers were at a different location than the 49th Street Tavern (all officers); 3) leaving the City

and their patrol areas “without necessity and without permission;” (3 officers) 4) “engag[ing] in

conduct, speech and acts that reasonably diminished the esteem of the Division” (all officers); 5)

engaging in conduct that constituted “gross neglect of duty” (all officers); and 6) failing to act as

a “role model” to a probationary officer (1 Field Training Officer).

       One of the officers was a “Field Training Officer” (FTO) at the time of the offense. Another

one of the officers was on probation and being trained by the FTO. The probationary officer told

Internal Affairs that he felt pressured to consume the alcohol after his FTO ordered drinks for them

both. All four officers accepted gratuitous alcohol drinks from a patron and consumed those drinks

while on duty, in uniform and in full view of the public.

       In letters dated June 17, 2020, the Director terminated the employment of all four officers

identifying the following “aggravating factors” in all four letters: “[t]he consumption of alcohol

on duty in uniform, diminishing the esteem of the Division, the existences of an actual or

demonstrable risk of injury or harm to the public, Brady-Giglio concerns, and untruthfulness in

duty report and otherwise, which carries a presumption of termination.” In the letter relating to the

Field Training Officer, the aggravating factor of “improper conduct while acting in the capacity of




                                               Page 2
       Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 3 of 9. PageID #: 6966




a Field Training Officer” was added. In addition, it was noted that the FTO had a prior 8-day

suspension imposed against him for driving while under the influence.

           Each of the disciplinary letters also contained the following language: “Evidence and

testimony presented during the [pre-]disciplinary hearing illustrated the fact that you diminished

the esteem of the Division, as well as violated the public’s trust when you were seen drinking on-

duty, while in full uniform and accepting gratuitous drinks in full view of the public to whom you

have an obligation to protect and serve. [After consuming alcoholic beverages, you left the tavern

to answer a call for service. You then returned to the tavern to continue consuming more alcohol

while on duty.]1 You intentionally falsified your daily duty report in an attempt to conceal your

misconduct and location of drinking on duty. You also compromised your ability to testify in court.

Pursuant to the Disciplinary Guidance General Police Order 1.7.06 [made effective on August 12,

2019], falsifying documents carries a presumption of termination.”

           The terminations imposed by the Director followed the guidelines of the Disciplinary

Matrix, as the officers filed false daily duty reports and other Group III violations, which raised

issues and concerns regarding the officers’ overall credibility and their ability to testify in future

cases. In addition, all of the allegations were appropriately classified as “Group III” violations,

given the seriousness of the underlying acts and according to the definition of a Group III offense

contained in the disciplinary matrix. Finally, the Monitoring Team noted that the Director provided

an explanation in each of the letters for his rationale, in compliance with the Monitoring Team’s

prior request as described in our June 15, 2020 Memorandum.

           Some arguable mitigating factors (such as the pressure felt by the probationary officer,

whether accepted or rejected as mitigating) should have been addressed, as well as why the



1
    The bracketed language was included in the verbiage of three of the disciplinary letters.

                                                         Page 3
    Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 4 of 9. PageID #: 6967




aggravating factors outweighed any mitigating factors. The Monitoring Team also questions why

the probationary officer was not terminated from his employment by the Division while he was on

probation2 instead of waiting to handle the case through the normal disciplinary process; such an

approach does not deny the employee due process, but instead appropriately frames the level of

process that is due to probationary employees.

Case No. 41:

        In a letter dated June 18, 2020, the Director sustained a CDP Sergeant for a total of eleven

specifications for multiple instances of insubordination, including: in August and October, 2018,

disobeying direct orders regarding the submission of secondary employment requests and requests

for clarification regarding being precluded from working secondary employment (two

specifications involving at least 23 separate violations); in November 2018, submitting a daily

duty report “that contained inaccurate statements, representations and inflammatory language;”

circumventing the chain-of-command by directly e-mailing the Traffic Commissioner regarding

his compliance with verbal and written instructions; in April 2019, making insubordinate

statements to a superior, sending an “insubordinate” email containing “false and derogatory

[statements]” and making “disparaging and offensive comments” regarding the Traffic

Commissioner (4 separate allegations); in August 2019, taking an aggressive stance to a supervisor

and refusing orders to de-escalate the situation; in August, 2019, damaging an OPS complaint form

and making statements inconsistent with the evidence relating to how the complaint form was

damaged; in February and June 2019 making hundreds of public records requests, during his shift

of duty, over a period of more twelve hours; and, in January 2019, failing to report misconduct to

superiors.


2
 The officer was hired on November 26, 2018 and was on probation until that same date in 2019, almost two
months after the date of the violation.

                                                    Page 4
    Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 5 of 9. PageID #: 6968




       The Director imposed a 20-day suspension without pay, for a first offense Group III

violation with aggravating circumstances, to include “Multiple Group I, II, and III violations…and

multiple occurrences involving the same incidents.” The Director found that the aggravating

factors outweighed the mitigating factors; as such, the disciplinary matrix called for a 13 to 30-

day suspension without pay and/or demotion or termination, but did not adequately address the

multiple instances of insubordination, allegations of workplace violence and false statements made

during the course of the Sergeant’s employment in reaching his conclusion.

Case No. 42:

       On June 27, 2019, an off-duty CDP Homicide Detective became involved in a physical

altercation with his 20-year-old daughter wherein she alleged that he physically injured her. The

off-duty Detective was arrested for domestic violence and was eventually sustained by the Division

for two specifications: 1) engaging in acts that “constitute the crime of domestic violence in

violation of ORC Section 2919.25, in the you [] did knowingly cause or attempt to cause physical

harm [to wit: Mild Buckle Fracture of the Distal End of the radius (right forearm/wrist) to a family

[adult daughter] or household member, all in violation of the Manual of rules, Rule 2.01. [Group

III violation]” and 2) getting “into a verbal and physical altercation with your adult daughter [].

Subsequently, and still on June 27, 2019, you [] were arrested and charged with Felonious Assault.

On March 13, 2020, you did plea no contest and you were found guilty of Disorderly conduct, in

violation of O.R.C. Section 2911.11(A)(4) in the Cuyahoga County Court of Common Pleas…A

violation of Disorderly Conduct is a Fourth Degree Misdemeanor. All in violation of the Manual

of rules, Rules 2.01. [Group II violation].”

       In a letter dated June 18, 2020, the Director imposed discipline in the form of a 20-day

suspension without pay. The Director found aggravating circumstances to include that the victim



                                               Page 5
    Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 6 of 9. PageID #: 6969




was a family member and that the victim was physically injured. The disciplinary letter noted that

the Detective had been suspended from duty, without pay, since the time of the incident. The

Director also made a finding that there was a mitigating circumstance that was identified by text

messages, sent by the victim to the Detective “establishing evidence of a toxic relationship between

your daughter and you.” The Director specifically referenced “the words used by the daughter,

which many may believe are vile and may constitute a threat.” The Director also noted that the

Detective had “no active discipline” as mitigation. Even so, he concluded that the aggravating

factors outweighed the mitigating factor[s]. The Director also referred the Detective to the “Ease

at Work” program and to “receive employment related counseling as to the impact between the

stressors faced by police and their work and its impact on the family.”

       Given the Director’s finding that the case involved a Group III violation where the

aggravating factors outweigh the mitigating factors, the disciplinary matrix called for a 13 to 30-

day suspension without pay and/or demotion or termination.

       As previously requested by the Monitoring Team, the disciplinary letter provided the

rationale for the Director’s decision. Based on that rationale, the Monitoring Team questions the

analysis of the daughter’s text messages to her father as a possible mitigating factor. Although they

were certainly insulting, the only threat made in the text messages was to “tell everyone what you

did,” and to publicize the Detective’s acts via Cleveland.com and the CDP’s Facebook page. The

suggestion that the “toxic relationship” - purportedly shown by uncorroborated and undated text

messages between the Detective and the victim – could somehow have mitigated his misconduct

is unpersuasive. It also fails to recognize the significant restraint and enormous responsibility

bestowed upon law enforcement officers. Heated exchanges via text messages, or otherwise,




                                              Page 6
     Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 7 of 9. PageID #: 6970




should not be seen as possible mitigation for a physical encounter, and should not have been

considered as such by the Director.

         In addition, the Director should have addressed3 the issue of the Detective lying to Internal

Affairs given that he was sustained for causing injury to his daughter. Specifically, the subject

officer denied injuring his daughter to Internal Affairs and claimed that she must have injured

herself prior to his altercation with her or after she had left his residence. This integrity-related

violation was implicit in the Director’s findings and should have been considered an additional

factor in aggravation. It also should be noted that the finding that the Detective committed domestic

violence resulting in a physical injury to his daughter should have resulted in a finding that the

Detective committed either a serious misdemeanor (or even a felony offense)4 which, under the

matrix could have justified the termination of his employ as a police officer.

         Further, the Monitoring Team questions a decision made by CDP command staff to delay

the imposition of discipline until the Detective was able to obtain a different resolution of his

criminal case, with the specific intent to avoid his termination from the employ of the CDP.

         Specifically, on September 30, 2019, the Detective plead “no contest” to “Disorderly

Conduct,” a violation of O.R.S. 2917.11(A)(1) a Fourth Degree Misdemeanor. That section makes

it a crime for any person to “recklessly cause inconvenience, annoyance, or alarm to another

by…engaging in fighting, in threatening harm to persons or property, or in violent or turbulent

behavior.” The Detective was sentenced to a suspended term of 30 days in jail, put on 12 months

“Community Control/probation,” required to participate in an anger management program and

ordered to have no contact with the victim.


3
  Possible actions could have included referring the case back to IA for additional investigation or finding that
dishonesty during the investigation was an aggravating factor in the case.
4
  The discipline matrix requires an officer to be terminated for any “felony offense.” A felony conviction is not
required in order for the termination requirement to be met.

                                                       Page 7
     Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 8 of 9. PageID #: 6971




         Internal Affairs was advised on November 22, 2019, that the Detective’s conviction would,

in fact, incur the federal imposed disability against carrying a firearm that is established by federal

law (18 USD 922(g)(9). As such, the Detective would be precluded from further service as a police

officer, requiring his termination from the employment of the CDP. Instead of having the case

forwarded at that time to the Director for adjudication, the case was instead suspended pending

further action on the part of the Detective’s lawyer.

         On January 20, 2020, the Detective’s lawyer filed a motion to withdrawal his plea due to

his lack of awareness of the consequences of the plea. That motion was ultimately granted on

March 13, 2020 and the Detective plead guilty to a different subsection of 2917.11; subsection

(A)(4), which makes it a crime for a person to: “recklessly cause inconvenience, annoyance, or

alarm to another by…[h]indering or preventing the movement of persons on a public street, road,

highway, or right-of-way, or to, from, within, or upon public or private property, so as to interfere

with the rights of others, and by any act that serves no lawful and reasonable purpose of the

offender.” Internal Affairs served a charge letter in this case on April 27, 2020 only after the

change-of-plea was granted. The pre-disciplinary hearing occurred on May 5, 2020.

         At the very least, there is a reasonable inference that the Division engaged in efforts to

benefit an officer who was convicted of a disqualifying event in an attempt to save that officer

from the termination of his employment with the CDP5. This, even with an officer who was

identified by the Court as having anger management issues. As noted in a prior Monitoring Team

report wherein the Director failed to terminate an officer for lying to support an arrest for felony

assault, the Monitoring Team is concerned that the actions taken by the Division in this case: using



5
 While the guilty plea would have been dispositive on the outcome of the discipline process, the withdrawal of the
plea did not bind the decision-making of the Division. In this matter, the officer was originally charged with, and the
facts generated during the internal investigation support that he committed, a felony-level offense.

                                                       Page 8
          Case: 1:15-cv-01046-SO Doc #: 319-2 Filed: 07/13/20 9 of 9. PageID #: 6972




an inappropriate factor in mitigation, failing to consider additional facts in aggravation, and

delaying the imposition of discipline to avoid a mandatory termination of an officer for an act of

domestic violence, “can lead the community, other officers and the Monitoring Team to question

whether or not bias, interest, or some other impermissible motive was implicated in the decision-

making process.”6

    II.        CONCLUSION

            Although the Monitoring Team noted that the disciplinary decision in the case involving

the four officers who were drinking on duty was in accordance with the expectations of the court-

approved disciplinary matrix, it was also noted that the other two cases, once again, involved

decisions that were clearly inconsistent with the expectations of the Court as well as the needs of

the community and the CDP.

            Director Karrie Howard plans to attend the upcoming Status Conference to discuss plans

to re-align the City with the path to compliance. It is anticipated that Director Howard will, in fact,

ensure that future disciplinary decisions follow the important guidelines previously approved by

the Court and robustly document the rationale for future decision-making. As mentioned in our

June 15, 2020 Memorandum, the Division will also need to re-evaluate assignments of officers

who have previously been sustained for integrity-related violations, but not terminated, to ensure

current assignments do not put future criminal cases in jeopardy. Doing so is essential to the

integrity of the criminal justice system and the protection of the public.




6
    See Monitoring Team’s June 15, 2020 Memorandum, at p. 9.

                                                    Page 9
